DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 06/28/2022. The examiner acknowledges the amendments to claim 1. Claims 1 - 9 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 7, filed 06/28/2022, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn.

Response to Arguments
Applicant’s arguments, see pg 9 - 10, filed 06/28/2022, with respect to the rejection(s) of claim(s) 1 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20150057508 A1 to Narusawa.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 4 and 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150342480 A1 to Justice, et al. (cited in previous Office Action, hereinafter Justice) in view of US 20150057508 A1 to Narusawa.
Regarding claim 1, Justice teaches a blood pressure measurement device [0026], the device comprising:
a body (16A) [0016] (Fig 1B);
a band (comprising segments 14A and B and 16B and C) connected to the body for fixing the body on a wrist of a user [0012, 0018] (Fig 1B); and
a pulse wave measurement device (62) configured to measure pulse wave and generate pulse wave information ([0026], pulse-rate sensor 62 is configurable for detecting pulsating blood flow) (Fig 1B), at least one pulse wave measurement device positioned on the band ([0026], pulse-rate sensor 62 is configurable for detecting pulsating blood flow) (Fig 1B),
wherein the body is configured to:
acquire pressure information (using pressure sensor 62) indicating measured pressure ([0014, 0026], pulse-rate sensor (62) is configurable to sense a user’s blood pressure and transmit that pressure to segment 16A via electrical conductors 18) (Fig 1B);
display blood pressure information (on display 22) ([0021, 0026], device is configurable for displaying blood pressure information from pulsating blood flow on display 22) (Fig 1B); and
wherein the blood pressure measurement device is a watch [0021] (Fig 1B).
However, Justice does not teach another pulse wave measurement device positioned on the body; and
Estimate blood pressure information based on the pressure information and the pulse wave information generated by the pulse wave measurement devices.
Narusawa teaches a pulse wave measurement device (detection unit 13) positioned on a body (housing of heart rate monitor 1, shown as a wristwatch body in Fig 3A) [0025, 0029, 0062] (Fig 3A); and
Estimate blood pressure information based on pressure information and pulse wave information generated by the pulse wave measurement device ([0048, 0051, 0057], blood pressure is estimated by eliminating a body movement pressure signal).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Justice to have another pulse wave measurement device positioned on the body; and
Estimate blood pressure information based on the pressure information and the pulse wave information generated by the pulse wave measurement devices, because doing so would help eliminate noise from body movement, as recognized by Narosawa [0051, 0057].

Regarding claim 2, Justice in view of Narusawa teach all the limitations of claim 1, and Justice further teaches at least one of the pulse wave measurement devices (62) is positioned to contact inside of the wrist ([0021, 0026], when display 22 is worn on the front of a user’s wrist, pulse-rate sensor (62) is positioned to contact inside of the wrist) (Fig 1B).

Regarding claim 3, Justice in view of Narusawa teach all the limitations of claim 2, and Justice further teaches at least one of the pulse measurement devices is positioned to capture pulsation inside of the wrist ([0021, 0026], when display 22 is worn on the front of a user’s wrist, pulse-rate sensor (62) is positioned to capture a pulse inside of the wrist by being positioned to contact inside of the wrist) (Fig 1B).

Regarding claim 4, Justice in view of Narusawa teach all the limitations of claim 1, and Justice further teaches the body is configured to display a time ([0021], if auxiliary display (42) is configurable to display a time, then display (22) is configurable to display a time) (Fig 1C).

Regarding claim 6, Justice in view of Narusawa teach all the limitations of claim 1, and Justice further teaches the blood pressure measurement device of claim 1 further comprises:
A pressing part (pillow 16B) [0038, 0041] (Fig 1B); and
a cuff (comprising segments 14A-D and 16A-E) configured to be a strip structure for wearing on the wrist [0012-0013] (Fig 1A), wherein the pressing part and the cuff are configured to apply pressure to the wrist [0041],
wherein the pressure information indicates pressure measured at the pressing part ([0026, 0041], pulse-rate sensor (62) measures a pressure while disposed on the pressing pillow (16B)) (Fig 1B).

Regarding claim 7, Justice in view of Narusawa teach all the limitations of claim 1, and Justice further teaches the at least one of the pulse wave measurement devices (62) are positioned on a surface of the band (comprising segments 14A and B and 16B and C) such that the at least one of the pulse wave measurement devices contacts the wrist of the user ([0021, 0026], when display 22 is worn on the front of a user’s wrist, pulse-rate sensor (62) is positioned to contact the wrist) (Fig 1B).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Justice in view of Narusawa as applied to claim 1 above, and further in view of US 20110066009 A1 to Moon, et al. (cited in previous Office Action, hereinafter Moon).
Regarding claim 5, Justice in view of Narusawa teach the limitations of claim 1, however they do not teach the body is configured to estimate the blood pressure information based on the pressure information and the pulse wave information using oscillometric method.
Moon teaches estimating blood pressure information based on pressure information and the pulse wave information using oscillometric method ([0007], oscillometry can be used to estimate blood pressure from pressure during different types of blood pressure such as systolic, diastolic, and mean, and pulse wave information such as pulse transit time).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Justice in view of Narusawa to have the body is configured to estimate the blood pressure information based on the pressure information and the pulse wave information using oscillometric method, because doing so would have the predictable result of enabling the device to measure blood pressure using oscillometry, as recognized by Moon [0007].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Justice in view of Narusawa as applied to claim 1 above, and further in view of US 20130046204 A1 to Lamego, et al. (cited in previous Office Action, hereinafter Lamego).
Regarding claim 8, Justice in view of Narusawa teach all the limitations of claim 1, however they do not teach the pulse wave measurement devices further comprise:
an acceleration sensor that detects a vibration; and
a vibration transmitter that transmits a vibration caused by pulsation at a measured site wherein a length of the vibration transmitter in a specific direction is longer than a length of the acceleration sensor in a longitudinal direction.
Lamego teaches an acceleration sensor (accelerometer 710) that detects a vibration [0042]; and
a vibration transmitter (common substrate 730) that transmits a vibration (50, 86) caused by pulsation at a measured site [0021, 0044] (Fig 1), wherein a length of the vibration transmitter in a specific direction is longer than a length of the acceleration sensor in a longitudinal direction (vibration transmitter (730) is shown longer than accelerometer (710) in Fig 7).
Although Lamego only teaches a single acceleration sensor and a single vibration transmitter, there is no indication in Applicant’s originally filed disclosure that duplicating the acceleration sensor and vibration transmitter for however many additional pulse wave measurement devices would have a new and unexpected result (MPEP 2144.04, VI., B.)). Therefore, this duplication of an acceleration sensor and vibration sensor for one or more additional pulse wave measurement devices does not have patentable significance over the prior art of record.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Justice in view of Narusawa to have the pulse wave measurement devices further comprise:
an acceleration sensor that detects a vibration; and
a vibration transmitter that transmits a vibration caused by pulsation at a measured site wherein a length of the vibration transmitter in a specific direction is longer than a length of the acceleration sensor in a longitudinal direction, because doing so would enable the device to effectively conduct vibrations to a vibrational detector, as recognized by Lamego [0031].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Justice in view of Narusawa, in further view of Lamego as applied to claim 8 above, and still further in view of US 20150260514 A1 to Menelas, et al. (cited in previous Office Action, hereinafter Menelas).
Regarding claim 9, Justice in view of Narusawa, in further view of Lamego teach all the limitations of claim 8, however they do not teach the length of the vibration transmitter in a specific direction is aligned with the longitudinal direction of the band.
Menelas teaches a length of a vibration transmitter (128) in a specific direction is aligned with the longitudinal direction of a band (122) [0035] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Justice in view of Narusawa, in further view of Lamego to have the length of the vibration transmitter in a specific direction is aligned with the longitudinal direction of the band, because doing so would have the predictable result of enhancing the transmission of vibration to an accelerometer, as recognized by Menlas [0035].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140276149 A1 is mentioned because it discloses a pulse wave measurement device integrated into a body of a watch, which determines a pulse parameter by reducing body noise detected from a pressure sensor. US 20150366469 A1, US 20160022213 A1, US 20130267854 A1, and US 20140275854 A1 are mentioned because they disclose pulse wave measurement devices integrated into bodies of watches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791